Case 8:19-cv-01728-JWH-JDE Document 61 Filed 10/14/20 Page 1 of 3 Page ID #:488




 1 DELILAH VINZON

 2
      Cal. Bar No. 222681; dvinzon@ftc.gov
     JOHN D. JACOBS
 3    Cal Bar No. 134154; jjacobs@ftc.gov
 4
     MARICELA SEGURA
      Cal. Bar No. 225999; msegura@ftc.gov
 5   Federal Trade Commission
 6   10990 Wilshire Boulevard, Suite 400
     Los Angeles, CA 90024
 7   Tel: (310) 824-4300; Fax: (310) 824-4380
 8
     Attorneys for Plaintiff Federal Trade Commission
 9

10

11                       UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13
     FEDERAL TRADE COMMISSION,    ) Case No.: 8:19-cv-01728-JVS-JDE
14                                ) PLAINTIFF’S NOTICE OF
15                    Plaintiff,  ) MOTION AND MOTION TO
                                  ) COMPEL RESPONSES TO
16                v.              ) PLAINTIFF’S REQUESTS FOR
17                                ) PRODUCTION OF DOCUMENTS
18
     STUDENT ADVOCATES TEAM, LLC, ) (SET ONE AND SET TWO) TO
     et al.,                      ) DEFENDANT BRADLEY JASON
19                                ) HUNT AND PLAINTIFF’S
                      Defendants. ) REQUESTS FOR PRODUCTION
20
                                  ) OF DOCUMENTS (SET TWO) TO
21                                ) DEFENDANT SEAN QUINCY
                                  ) LUCERO
22
                                  )
23                                ) Magistrate: Hon. John D. Early
                                  ) Date: November 5, 2020
24
                                  ) Time: 10:00 a.m.
25                                ) Courtroom: 6A
                                  ) Discovery Cutoff: January 27, 2021
26
                                  ) Pretrial Conference: May 10, 2021
27                                ) Trial Date: May 22, 2021
                                  )
28
Case 8:19-cv-01728-JWH-JDE Document 61 Filed 10/14/20 Page 2 of 3 Page ID #:489




 1 TO ALL PARTIES AND COUNSEL OF RECORD:

 2        PLEASE TAKE NOTICE that on November 5, 2020 at 10:00 a.m., or as soon
 3 thereafter as the matter may be heard in Courtroom 6A of the above-entitled Court,

 4 located at 411 West 4th Street, Santa Ana, CA 92710 or telephonically by preference

 5 of the Court, Plaintiff Federal Trade Commission (“FTC”) will and hereby does move

 6 the Court for an order compelling production of documents or further responses by

 7 (i) Defendant Bradley Jason Hunt in response to Plaintiff’s Requests for Production

 8 of Documents, Set One, served on or about December 5, 2019, and Plaintiff’s

 9 Requests for Production of Documents, Set Two, served on or about March 4, 2020;

10 and (ii) Defendant Sean Quincy Lucero in response to Plaintiff’s Requests for

11 Production of Documents, Set Two, served on or about March 4, 2020.

12       Pursuant to Federal Rule of Civil Procedure 37(a)(3)(B)(iv), Plaintiff moves to
13 compel Defendants Hunt and Lucero to produce responsive documents within two

14 weeks of the court’s order and/or provide a sworn statement that they conducted a

15 diligent search and no responsive documents exist, detailing the methods employed

16 by Defendants to locate responsive documents. This Motion is made on the grounds

17 that, despite Defendants’ representations that they would produce responsive

18 documents, Defendants have not made a timely and complete production of

19 documents and have ignored Plaintiff’s requests that they stipulate to a timeline for
20 production to ensure that document are produced in time to allow completion of

21 discovery on the current schedule.

22        This Motion is based on this Notice of Motion and Motion; the accompanying
23 Joint Stipulation and Declaration of Delilah Vinzon; all pleadings and other

24 documents on file in this action; and on any such other matters as may be presented to

25 Court at the time of the hearing.

26

27
                                                         1
28         Plaintiff’s Motion to Compel Responses to Requests for Production to Defendants Hunt and Lucero
Case 8:19-cv-01728-JWH-JDE Document 61 Filed 10/14/20 Page 3 of 3 Page ID #:490




 1       This Motion is made following conferences of counsel pursuant to L.R. 37-1,
 2 which took place on March 23, 2020 and September 10, 2020.

 3 DATED: October 14, 2020

 4

 5                                                     /s/ Delilah Vinzon
 6
                                                    Delilah Vinzon
                                                    John D. Jacobs
 7                                                  Maricela Segura
 8
                                                    Attorneys for Plaintiff
 9                                                  FEDERAL TRADE COMMISSION
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                                       2
           Plaintiff’s Motion to Compel Responses to Requests for Production to Defendants Hunt and Lucero
